CRAWVOWU         C.   MARTIN
  Ax-rORNlsY     OENERAL

                               July 14, 1970


    Hon. Earl M. Scott                         Opinion No. H- 660
    Acting Commissioner
    Texas Department of Mental                 Re: Whether moving expenses of
      Health and Mental Retardation                employees of the Texas De-
    Box 8,~Capltol Station                         partment of Nental Health
    Austin, Texas 78711                            and Mental Retardationmay
                                                   be reimbursedunder the
    Dear Mr. Scott:                                stated circumstances.
              Your recent letter requesting the opinion of this office
     concerning the referencedmatter presents the following questions:
                    "1. If, at the time of his arrival at the
               city In which his permanent duty station 1s located,
               a transferredDepartment employee who Is required
               by statute to reside on the grounds of his duty
               station cannot so reside because the physical
               plant Is still under construction,may he be re-
               imbursed for commercial transportationexpenses
               Incurred in an lntra-citymoving of his household
               effects from a temporary residence in the city to
               his newly constructedresidence at the permanent
               duty station, assuming that Motor Pool services
               are not available?
                      "2. If, at the time of his arrival at the
               city In which his permanent duty station Is located,
               a new Department employee who is required by statute
               to??ikide on the grounds of his duty station cannot
               so reside because the physical plant Is still under
               construction,may he be reimbursed for commercial
               transportationexpenses Incurred in an lntra-city
               moving of his household effects from a temporary
               residence In the city to his newly constructed
               residence  at the permanent duty station, assuming
               that Motor Pool services are not available?"
               (Emphasisadded.)



                                        -3156-
Hon. Earl M. Scott, page 2         (M-660)


          In regard to moving expenses of state employees,Sec-
tion 35 of Artl@le V of House Bill 2, Acts of the 61st Legislature,
2nd C.S., 1969 (ffeneralAppropriationAct for the Biennium ending
August 31, 1971), provides as follows:
         "None of the moneys appropriatedIn this Act
    may be expended for paying expenses of moving the
    household goods or other property or personal
    effects of offfcers or employees, provided however,
    that the Department of Agriculture,State Building
    Commission,Texas Employment Commission,Highway
    Department, Alcoholfcs (SIC) Beverage Commission,
    Parks and Wlldlffe Depar?ii&t,Railroad Commleslon,
    Department of Publfc Safety, Water Development
    Board, Water Quality Board, and other agencies
                      granted such authority by this
                     ed to pay costs of transporting
    m   dellverfng only fn State-owned equipment the
    household goods and effects of employees trans-
    ferred by the named departmentsfrom one permanent
    mn      to another, when in the judgment of the
    wst                  interest of the State will
    be served by such transfer.
         "It fs further provfded that in the event
    State-owned equipment fs not available, and to


                                   use of a commercial
    transportationcompany for the moving of the em-
    ployees' household goods and other personal effects.
    Such state agetncfesmay not utilize State funds for
    such purposes except upon presentationby the officer
    or emplsyee af a bona fide receipt of payment for
    servfces rendered from a commercial transportation
    company.
         "State agencfee which are specfffcallyau-
    thorized above or elsewhere fn this Act to use
    funds appropriated fn this Act to move the house-
    hold goods or personal effects of officials or
    employees transferredby offfcfal order to new
                            at State expense-1
                            ves with the Legislative


                              -3157-
Hon. Earl M. Scott, page 3        (M-660)


    Budget Board by November 1 of each fiscal year.
    Such report Is to cover the preceding fiscal year
    and Include the number of such official transfers
    made, the employees' name and position titles,
    distances Involved. and the detail of all ex-
    penditures for such transfers. It Is specifically
    provided that the authority granted by this section
    shall not extend to new employees." (Emphasisadded.)
          Your Department Is given authority to utilize Its motor
pool In the manner anticipated by Section 35, supra, in Section
20(c) of Article V of House Bill 2, Acts of the 61st Legislature,
2nd C.S., 1969 (GeneralAppropriationAct for the Biennium ending
August 31, 1971), which provides that:
         "The Texas Department of Mental Health and
    Mental Retardation Is hereby authorized to utilize
    the services of Its Motor Pool to transfer and
    deliver the household goods and effects of Its
    employees transferred from one place of employment
    to another within the Department when such service
    to such employee Is deemed to be In the best ln-
    terest of the-State of Texas; provided, however,
    this service shall not be extended to any new
    employee." (Emphasla~added.)
          In answer to your first estlon, It Is our opinion that
the language of Sections 35 and 204"
                                   c), supra, relating to "permanent
duty stations" and transfer of an employee from one place of employ-
ment to another "within the Department",contemplatesthe permanent
State Institutionto which he Is to be transferred,and not a temporary
location at which he Is to reside pending constructionof his per-
manent duty station. This we held to be the legislative Intent under
the previous Act, which was worded similarly. See Attorney General
Opinion No. M-221 (1968). Accordingly,your first question Is
answered In the negative.
          As for your second question, we believe the last sentence
In Section 35, supra, and the last clause In Section 20(c), supra,
clearly require that It, also must be answered In the negative.
                     SUMMARY
         Neither Section 35 nor Section 20 of Article
    V of House Bill 2, Acts of the 61st Legislature,
    2nd C.S., 1969 (General AppropriationAct for the

                               -3158-
Hon. Earl 84.Scott, page 4        (M-660)


    Biennium ending August 31, 1971), provides for
    reimbursementto either a transferred,ornew
    employee of the Texas Department of Mental Health
    and Mental Retardation of commercialmoving ex-
    penses Incurred In an lntra-citymoving of his
    household effects from a temporary residence in
    the city to his newly constructedresidence at

     his permanent duty styJz?+         zhs


                              RAWF   C. MARTIN
                             Atto ey General of Texas
Prepared by Austin C. Bray, Jr.
Assistant Attorney Qeneral
APPROVED3
OPINION COHMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Sarah E. Phillips
Wardlow Lane
Jim Swearingen
Llnward Shivers
MEADE F. GRIFFIN
Staff Legal Assistant
ALFREDWALKER
Executive Assistant
NOLA WHITE
First Assistant




                               -3159-